Peb Cubiam.
There being evidence to support tbe verdict of tbe jury in favor of tbe defendant on tbe issue of contributory negligence, tbe judgment dismissing tbe action must be upheld, unless there was error in tbe admission of evidence or in tbe charge of tbe court addressed to that issue. A careful examination of tbe record leads us to tbe conclusion that tbe exceptions to tbe admission of testimony and to tbe instructions given by tbe court to tbe jury are without substantial merit.
In tbe trial we find
No error.